 



EXHIBIT 10.1
TESORO CORPORATION RESTORATION
RETIREMENT PLAN
ARTICLE 1. General Provisions
     1.1 Establishment and Purpose.
     Tesoro Corporation hereby establishes the Tesoro Corporation Restoration
Retirement Plan (the “Plan”) on the terms and conditions hereinafter set forth.
The Plan is designed primarily for the purpose of providing benefits for a
select group of management and highly compensated employees of the Company and
its Subsidiaries and is intended to qualify as a “top hat” plan under
Sections 201(2), 301(a)(3) and 401(a)(l) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”).
     1.2 Definitions.
     “Beneficiary” means the person or persons designated by a Participant as
his beneficiary hereunder in accordance with the provisions of Article 5.
     “Board” means the Board of Directors of the Company.
     “Change in Control” means (i) there shall be consummated (A) any
consolidation or merger of Company in which Company is not the continuing or
surviving corporation or pursuant to which shares of Company’s Common Stock
would be converted into cash, securities or other property, other than a merger
of Company where a majority of the Board of Directors of the surviving
corporation are, and for a one-year period after the merger continue to be,
persons who were directors of Company immediately prior to the merger or were
elected as directors, or nominated for election as director, by a vote of at
least two-thirds of the directors then still in office who were directors of
Company immediately prior to the merger, or (B) any sale, lease, exchange or
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of Company, or (ii) the shareholders of Company
shall approve any plan or proposal for the liquidation or dissolution of
Company, or (iii) (A) any “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Act), other than Company or a subsidiary thereof or
any employee benefit plan sponsored by Company or a subsidiary thereof, shall
become the beneficiary owner (within the meaning of Rule 13c-3 under the
Securities Act) of securities of Company representing 35 percent or more of the
combined voting power of Company’s then outstanding securities ordinarily (and
apart from rights accruing in special circumstances) having the right to vote in
the election of directors, as a result of a tender or exchange offer, open
market purchases, privately negotiated purchases or otherwise, and (B) at any
time during a period of one-year thereafter, individuals who immediately prior
to the beginning of such period constituted the Board of Directors of Company
shall cease for any reason to constitute at least a majority thereof, unless
election or the nomination by the Board of Directors for election by Company’s
shareholders of each new director during such period was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period.

1



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor code or law.
     “Committee” means the Employee Benefits Committee appointed by the Board of
Directors, or such other committee designated by the Board to discharge the
duties of the Committee hereunder.
     “Company” means Tesoro Corporation, a Delaware Corporation, or any
successor thereto.
     “Compensation” shall, unless otherwise determined by the Committee, have
the meaning assigned thereto in the Retirement Plan (determined without regard
to any limits imposed on Compensation by the Internal Revenue Code).
     “Disability” means disability as determined under the Retirement Plan.
     “Distribution Date” means the date on which distributions to a Participant
are to commence. Distribution Dates are determined as otherwise provided under
the terms of the Plan.
     “Distribution Option” means the form in which payments to a Plan
Participant are to be paid. Distribution Options are determined according to
Article 3 of the Plan.
     “Insolvency” means, with respect to the Company: (1) an adjudication of
bankruptcy; (2) the assignment for the benefit of creditors of or by the
Company; (3) a material part or all of the property of the Company becomes
subject to the control and direction of a receiver, which receivership is not
dismissed within sixty (60) days of such receiver’s appointment; or (4) the
filing by the Company of a petition for relief under any federal or other
bankruptcy or other insolvency law or for an arrangement with creditors.
     “Participant” means any employee who has satisfied the eligibility
requirements set forth in Section 1.4 of the Plan.
     “Person” means any individual, corporation, joint venture, association,
joint stock company, trust, unincorporated organization or government or any
agency or political subdivision thereof.
     “Plan Year” means the twelve-month period beginning each January 1.
     “Restoration Retirement Benefit” means the annual benefit payable to the
Participant pursuant to Article 2.
     “Retirement” means a Participant’s termination of employment with the
Company as a retiree as determined under the provisions of the Retirement Plan.
     “Retirement Benefit” means the monthly benefit payable to a Participant
under the Retirement Plan.

2



--------------------------------------------------------------------------------



 



     “Retirement Plan” means The Tesoro Corporation Retirement Plan, as amended.
     “Subsidiary” means any entity in which the Company owns or otherwise
controls, directly or indirectly, stock or other ownership interests having the
voting power to elect a majority of the board of directors, or other governing
group having functions similar to a board of directors, as determined by the
Committee.
     1.3 Administration.
          (a) The Committee shall administer the Plan and have sole and absolute
authority and discretion to decide all matters relating to the administration of
the Plan, including, without limitation, determining the rights and status of
Participants or their beneficiaries under the Plan. The Committee is authorized
to interpret the Plan, to adopt administrative rules, regulations, and
guidelines for the Plan, and may correct any defect, supply any omission or
reconcile any inconsistency or conflict in the Plan. The Committee’s
determinations under the Plan need not be uniform among all Participants, or
classes or categories of Participants, and may be applied to such Participants,
or classes or categories of Participants, as the Committee, in its sole and
absolute discretion, considers necessary, appropriate or desirable. All
determinations by the Committee shall be final, conclusive and binding on the
Company, the Participant and any and all interested parties.
          (b) The Committee may delegate such of its powers and authority under
the Plan to the Company’s officers or such other person(s) as it deems necessary
or appropriate. In the event of such delegation, all references to the Committee
in this Plan shall be deemed references to such officers or such other person(s)
as it relates to those aspects of the Plan that have been delegated.
          (c) Any action taken by the Committee with respect to the rights or
benefits under the Plan of any Participant shall be subject to correction by the
Committee as to payments not yet made to such person, and acceptance of any
deferred compensation benefits under the Plan constitutes acceptance of and
agreement to the Committee’s or the Company’s making any appropriate adjustments
in future payments to such person (or to recover from such person) any excess
payment or underpayment previously made to him.
          (d) Notwithstanding any provision of the Plan to the contrary, if any
benefit provided under this Plan is subject to the provisions of Section 409A of
the Code and the regulations issued thereunder, the provisions of the Plan shall
be administered, interpreted and construed in a manner necessary to comply with
Section 409A and the regulations issued thereunder (or disregarded to the extent
such provision cannot be so administered, interpreted or construed).
     1.4 Eligibility and Participation.
          (a) Participation in the Plan is limited to those individuals who are
within the category of a select group of management and highly compensated
employees as referred to in Sections 201(2), 301(a)(3) and 401(a)(l) of the
Employee Retirement Income Security Act of

3



--------------------------------------------------------------------------------



 



1974, as amended (“ERISA”), and who are within those classifications of officers
and key management employees of the Company and its Subsidiaries which are
nominated by the Chief Executive Officer and approved by the Compensation
Committee of the Board as eligible to participate in the Plan. Those employee
classifications initially selected for participation in the Plan are set forth
on Exhibit 1 attached hereto. This Exhibit will be modified from time to time as
recommended by the Chief Executive Officer and approved by the Compensation
Committee of the Board to include or exclude certain employee classifications as
deemed appropriate.
          (b) A Participant shall cease to be a Participant upon receiving
payment for the full amount of benefits to which the Participant is entitled
under the Plan or becomes ineligible to participate based on eligibility status
as determined in Section 1.4(a) of this Plan. Once a Participant is no longer
eligible to actively participate in the Plan, he shall not be entitled to accrue
additional Restoration Retirement Benefit accruals under Article 2 of the Plan.
ARTICLE 2. Restoration Retirement Benefits
     2.1 Benefit Determination
     Subject to the full vesting of the Participant’s Restoration Retirement
Benefit resulting from a Change in Control set forth in Section 3.4, upon his
termination of employment for any reason (including death) with a vested
interest in his Restoration Retirement Benefit, a Participant shall receive upon
his Retirement or attainment of his earliest Retirement age should he terminate
employment prior to Retirement, a Restoration Retirement Benefit in the event
the Retirement Benefit for the Participant under the Retirement Plan is limited
by the application of Section 401(a)(17) or Section 415 of the Code. The
Restoration Retirement Benefit payable to the Participant upon his Retirement
shall be equal to the difference between: (1) the Retirement Benefit actually
made to the Participant; and (2) the Retirement Benefit that would have been
paid to the Participant if the limitations of Section 401(a)(17) and Section 415
of the Code were not contained therein. Further, the amount payable will be the
amount determined after the offset by any qualified and non-qualified retirement
benefits from a predecessor employer of the Participant if said predecessor
employer or employer facility was acquired by or merged into the Company or any
Affiliate at any time and benefit service with the predecessor employer is
recognized by the Company for any retirement plan, qualified or non-qualified,
per the acquisition agreement. Any amount payable will be subject to the same
early retirement discounts as are specified in the Retirement Plan. In the event
of the Participant’s Disability, the Participant shall be deemed to remain in
employment with the Company at the same rate of Compensation until his or her
Disability Retirement Date. The Restoration Retirement Benefit described above
shall be payable to the Participant upon his Retirement. In addition, the
Restoration Retirement Benefit shall be actuarially reduced for commencement
prior to age 62 in accordance with actuarial equivalencies under the Retirement
Plan.
     2.2 Additional Time Recognition
     If an event occurs for a Participant who has an employment agreement or a
management stability agreement with the Company that causes the recognition of
additional service credit under the terms of such agreement, the additional
service will be recognized for purposes of the

4



--------------------------------------------------------------------------------



 



benefit calculation only. The additional service will not be reorganized for
purposes of vesting, retirement eligibility or classification as a retiree.
ARTICLE 3. Distributions
     3.1 Distribution Dates.
     Except in the event of death, distribution of the Participant’s Restoration
Retirement Benefit shall commence effective as of the first of the month
following the Participant’s Retirement, however, no payments will be made until
six (6) months following the Participant’s Retirement. In the event of a
Participant whose employment terminates prior to Retirement with a vested
interest in his Restoration Retirement Benefit, distribution of the
Participant’s Restoration Retirement Benefit shall commence effective as of the
first of the month following the Participant’s earliest Retirement date under
the Retirement Plan, so long as such date is at least six (6) months following
the Participant’s termination of employment. Regardless of the form of payment
received by the Participant of his Restoration Retirement Benefit, there shall
be no crediting of earnings resulting from the six (6) month waiting period set
forth in the Section 3.1.
     3.2 Distribution Option/Manner of Payment.
     The Distribution Option for the Restoration Retirement Benefit shall be
determined in accordance with such election procedures as are established by the
Committee and distributions shall, at the Participant’s option, be paid in any
annuity form of payment permitted under the Retirement Plan, as elected by the
Participant with regard to his Restoration Retirement Benefit; provided,
however, that the Distribution Option must be established at the time of initial
deferral, and may not be elected in the form of a lump sum distribution.
Distribution of the Participant’s Restoration Retirement Benefit shall be made
in the annuity form elected by the Participant but may be modified into any
other actuarially equivalent life annuity form without such election being
treated as a modification for purposes of the Plan. In the absence of an
affirmative election to the contrary, the Participant’s Restoration Retirement
Benefit shall be made in a form of a straight life annuity in the case of an
unmarried Participant and in the form of joint and fifty percent (50%) survivor
annuity in the case of a married Participant. Provided, however, if the commuted
lump sum value of the Participant’s Restoration Retirement Benefit is less than
$100,000, the Restoration Retirement Benefit will be paid in a single-lump sum.
All payments under the Plan shall be made in cash.
     3.3 Vesting.
     Subject to the full vesting of a Participant’s Restoration Retirement
Benefit following a Change in Control as set forth in Section 3.4, Restoration
Retirement Benefits will only be paid to a Participant who terminates employment
or retires from the Company (other than as a result of death or Disability)
following completion of the five (5) years of vesting service (determined in
accordance with the Retirement Plan). Failure to complete the requisite vesting
service will result in no Restoration Retirement Benefit being payable, even if
following Retirement.

5



--------------------------------------------------------------------------------



 



     3.4 Change in Control.
     Notwithstanding the foregoing provisions of Article 3, upon a Change in
Control the Participant will become fully vested in his Restoration Retirement
Benefit accrued as of the Change in Control. Restoration Retirement Benefits
will not be accelerated following a Change in Control and will only be paid in
accordance with Section 3.1 to the Participant following Retirement. If a
Participant terminates employment prior to Retirement following a Change in
Control, the Supplement Retirement Benefit accrued through the Change in Control
Date will be payable to the Participant at the earliest possible Retirement
date, in accordance with Section 3.1. All Restoration Retirement Benefits
payable to a Participant following a Change in Control will, subject to the
mandatory lump sum distribution provisions in Section 3.2 regarding benefits of
less than $100,000, be paid in accordance with Section and 3.2.
     3.5 Death.
     In the event that a Participant dies following completion of three
(3) years of vesting service (determined in accordance with the Retirement Plan)
and prior to the commencement of his Restoration Retirement Benefit, his
Beneficiary (or Beneficiaries) will receive a monthly retirement benefit,
payable for ten (10) years certain and life thereafter, subject to the mandatory
lump sum distribution provisions in Section 3.2 regarding benefits of less than
$100,000, effective as of the first day of the month following the date of the
Participant’s death, with payment to commence as soon as administratively
practicable following death. The death benefit shall be equal to the amount
which can be provided on an actuarially equivalent basis (as determined under
the Retirement Plan) by the single-sum value of the Restoration Retirement
Benefit to which the deceased Participant was entitled as of the date of death.
Provided, however, in lieu of payment of such Restoration Retirement Benefit in
the form of monthly income described above, the single-sum value of such benefit
may be paid on an actuarially equivalent basis (as determined under the
Retirement Plan) to the Participant’s designated Beneficiary (or Beneficiaries)
in such other manner and form as the Participant may elect in accordance with
Section 3.2. Death prior to completion of the requisite three (3) years of
vesting service will result in no Restoration Retirement Benefit being payable
to the Beneficiary(ies).
     3.6 Disability. In the event of a Participant’s Disability prior to his or
her Retirement, for purposes of determining the Participant’s Restoration
Retirement Benefit, the Participant shall be deemed to have remained in active
employment at the same rate of Compensation until the Participant’s actual
Retirement, at which point the Participant’s Restoration Retirement Benefit
shall be paid as set forth in Section 3.1.
ARTICLE 4. Funding By Company
     4.1 Unsecured Obligation of Company.
          (a) Any benefit payable pursuant to this Plan shall be paid from the
general assets of the Company. Nothing contained in this Plan and no action
taken pursuant to the provisions of this Plan shall create a trust of any kind
or a fiduciary relationship between any Participant (or any other interested
person) and the Company or the Committee, or require the

6



--------------------------------------------------------------------------------



 



Company to maintain or set aside any specific funds for the purpose of paying
any benefit hereunder. To the extent that a Participant or any other person
acquires a right to receive payments from the Company under this Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
          (b) If the Company maintains a separate fund or makes specific
investments, including the purchase of insurance insuring the life of the a
Participant, to assure its ability to pay any benefits due under this Plan,
neither the Participant nor the Participant’s Beneficiary shall have any legal
or equitable ownership interest in, or lien on, such fund, policy, investment or
any other asset of the Company. The Company, in its sole discretion, may
determine the exact nature and method of informal funding (if any) of the
obligations under this Plan. If the Company elects to maintain a separate fund
or makes specific investments to fund its obligations under this Plan, the
Company reserves the right, in its sole discretion, to terminate such method of
funding at any time, in whole or in part.
     4.2 Cooperation of Participant.
     If the Company, in its sole discretion, elects to invest in a life
insurance, disability or annuity policy on the life of Participant to assist it
with the informal funding of its obligations under this Plan, Participant shall
assist the Company, from time to time, promptly upon the request of the Company,
in obtaining such insurance policy by supplying any information necessary to
obtain such policy as well as submitting to any physical examinations required
therefore. The Company shall be responsible for the payment of all premiums with
respect to any whole life, variable, or universal life insurance policy
purchased in connection with this Plan unless otherwise expressly agreed.
ARTICLE 5. Beneficiaries
     5.1 Beneficiary Designations.
     A designation of a Beneficiary hereunder may be made only by an instrument
(in form acceptable to the Committee) signed by the Participant and filed with
the Committee prior to the Participant’s death. In the absence of such a
designation and at any other time when there is no existing Beneficiary
designated hereunder, the unpaid value of the Participant’s Restoration
Retirement Benefit to which the Participant was entitled at his death shall be
distributed to the Participant’s estate. A Beneficiary who dies or which ceases
to exist shall not be entitled to any part of any payment thereafter to be made
to the Participant’s Beneficiary unless the Participant’s designation
specifically provides to the contrary. If two or more persons designated as a
Participant’s Beneficiary are in existence with respect to a Restoration
Retirement Benefit, the amount of any payment to the Beneficiary under this Plan
shall be divided equally among such persons, unless the Participant’s
designation specifically provides to the contrary.
     5.2 Change in Beneficiary.
     A Participant may, at any time and from time to time, change a Beneficiary
designation hereunder without the consent of any existing Beneficiary or any
other person. Any change in

7



--------------------------------------------------------------------------------



 



Beneficiary shall be made only by an instrument (in form acceptable to the
Committee) signed by the Participant, and any change shall be effective only if
received by the Committee prior to the death of the Participant.
ARTICLE 6. Claims Procedures
     6.1 Claims for Benefits.
     The Committee shall determine the rights of any Participant to any deferred
compensation benefits hereunder. Any Participant who believes that he has not
received the deferred compensation benefits to which he is entitled under the
Plan may file a claim in writing with the Committee. The Committee shall, no
later than 90 days after the receipt of a claim (plus an additional period of
90 days if required for processing, provided that notice of the extension of
time is given to the claimant within the first 90-day period), either allow or
deny the claim in writing. If a claimant does not receive written notice of the
Committee’s decision on his claim within the above-mentioned period, the claim
shall be deemed to have been denied in full.
     A denial of a claim by the Committee, wholly or partially, shall be written
in a manner calculated to be understood by the claimant and shall include:
          (a) the specific reasons for the denial;
          (b) specific reference to pertinent Plan provisions on which the
denial is based;
          (c) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
          (d) an explanation of the claim review procedure and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA.
     6.2 Appeal Provisions.
     A claimant whose claim is denied (or his duly authorized representative)
may within 60 days after receipt of denial of a claim file with the Committee a
written request for a review of such claim. If the claimant does not file a
request for review of his claim within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Committee on his
claim, the decision shall become final and the claimant will not be entitled to
bring a civil action under Section 502(a) of ERISA. If such an appeal is so
filed within such 60-day period) the Company (or its delegate) shall conduct a
full and fair review of such claim. During such review, the claimant (or the
claimant’s authorized representative) shall be given the opportunity to review
all documents that are pertinent to his claim and to submit issues and comments
in writing.

8



--------------------------------------------------------------------------------



 



     The Company shall mail or deliver to the claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within
60 days after the receipt of the request for review (unless special
circumstances require an extension of up to 60 additional days, in which case
written notice of such extension shall be given to the claimant prior to the
commencement of such extension). Such decision shall be written in a manner
calculated to be understood by the claimant, shall state the specific reasons
for the decision and the specific Plan provisions on which the decision was
based and shall, to the extent permitted by law, be final and binding on all
interested persons. If the decision on review is not furnished to the claimant
within the above-mentioned time period, the claim shall be deemed to have been
denied on review.
ARTICLE 7. Miscellaneous
     7.1 Withholding.
     The Company shall have the right to withhold from any Restoration
Retirement Benefits payable under the Plan or other wages payable to a
Participant an amount sufficient to satisfy all federal, state and local tax
withholding requirements, if any, arising from or in connection with the
Participant’s receipt or vesting of deferred compensation benefits under the
Plan.
     7.2 No Guarantee of Employment.
     Nothing in this Plan shall be construed as guaranteeing future employment
to any Participant. Without limiting the generality of the preceding sentence,
except as otherwise set forth in a written agreement, a Participant continues to
be an employee of the Company solely at the will of the Company subject to
discharge at any time, with or without cause. The benefits provided for herein
for a Participant shall not be deemed to modify, affect or limit any salary or
salary increases, bonuses, profit sharing or any other type of compensation of a
Participant in any manner whatsoever. Nothing contained in this Plan shall
affect the right of a Participant to participate in or be covered by or under
any qualified or nonqualified pension, profit sharing, group, bonus or other
supplemental compensation, retirement or fringe benefit Plan constituting any
part of the Company’s compensation structure whether now or hereinafter
existing.
     7.3 Payment to Guardian.
     If a benefit payable hereunder is payable to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such benefit to the guardian,
legal representative or person having the care and custody of such minor,
incompetent or person. The Committee may require such proof of incompetency,
minority, incapacity or guardianship, as it may deem appropriate prior to
distribution of the benefit. Such distribution shall completely discharge the
Company from all liability with respect to such benefit.

9



--------------------------------------------------------------------------------



 



     7.4 Assignment.
     No right or interest under this Plan of any Participant or Beneficiary
shall be assignable or transferable in any manner or be subject to alienation,
anticipation, sale, pledge, encumbrance or other legal process or in any manner
be liable for or subject to the debts or liabilities of the Participant or
Beneficiary.
     7.5 Severability.
     If any provision of this Plan or the application thereof to any
circumstance(s) or person(s) is held to be invalid by a court of competent
jurisdiction, the remainder of the Plan and the application of such provision to
other circumstances or persons shall not be affected thereby.
     7.6 Amendment and Termination.
     The Company may at any time (without the consent of any Participant)
modify, amend or terminate any or all of the provisions of this Plan; provided,
however, that no modification, amendment or termination of this Plan shall
adversely affect the rights of a Participant under the Plan without the consent
of such Participant. Notwithstanding the foregoing or any provision of the Plan
to the contrary, the Company may at any time (without the consent of any
Participant) modify, amend or terminate any or all of the provisions of this
Plan to the extent necessary to conform the provisions of the Plan with
Section 409A of the Code regardless of whether such modification, amendment or
termination of this Plan shall adversely affect the rights of a Participant
under the Plan.
     7.7 Exculpation and Indemnification.
     The Company shall indemnify and hold harmless the members of the Committee
from and against any and all liabilities, costs and expenses incurred by such
persons as a result of any act, or omission to act, in connection with the
performance of such person’s duties, responsibilities and obligations under the
Plan, other than such liabilities, costs and expenses as may result from the
gross negligence, willful misconduct, and/or criminal acts of such persons.
     7.8 Leave of Absence.
     The Company may, in its sole discretion, permit a Participant to take a
leave of absence for a period not to exceed one year. Any such leave of absence
must be approved by the Company. During this time, the Participant will still be
considered to be in the employ of the Company for purposes of this Plan.
     7.9 Gender and Number.
     For purposes of interpreting the provisions of this Plan, the masculine
gender shall be deemed to include the feminine, the feminine gender shall be
deemed to include the masculine, and the singular shall include the plural
unless otherwise clearly required by the context.

10



--------------------------------------------------------------------------------



 



     7.10 Governing Law.
     Except as otherwise preempted by the laws of the United States, this Plan
shall be governed by and construed in accordance with the laws of the State of
Texas, without giving effect to its conflict of law provisions.
     7.11 Effective Date.
     The effective date of the Plan, as signed this ninth day of August 2006, is
July 1, 2006.

              TESORO COPORATION
 
       
 
  By:   /s/ Susan A Lerette
 
       
 
  Name:   Susan A Lerette
 
       
 
  Title:   Vice President, Human Resources
 
       

11



--------------------------------------------------------------------------------



 



TESORO CORPORATION RESTORATION
RETIREMENT PLAN
Exhibit 1
Effective as of July 1, 2006, the following are the classifications of officers
and key management employees of the Company eligible to participate in the
Tesoro Corporation Restoration Retirement Plan:
Employees eligible for the Tesoro Corporation Retirement Plan classified as
being included in salary grades 43 and above with a base salary of $170,000 per
year or more but excluding any such person designated as included in the Tesoro
Corporation Executive Security Plan or who is provided a separate supplemental
retirement benefit as a part of an employment agreement with the Company.

12